                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

IRIS KITCHEN, DIAMONIQUE
FRANKLIN, and ROSIE JONES,
                                                                       8:19CV107
                       Plaintiffs,

        vs.                                                             ORDER
DSNO, Developmental Services of Nebraska
Community Support Center, AUTISM
CENTER OF NEBRASKA, OMNI
BEHAVIOR, and ANGIE MITCHELL,

                       Defendants.

       This matter is before the Court on Plaintiff Iris Kitchen’s “Motion to Request Hearing for
Production of Documents.” (Filing No. 54). Plaintiff requests that the Court set a hearing to order the
defendants to produce certain documents. As previously outlined by the Court, this district’s local rules
provide that, “No discovery may take place until [a] progression order is entered except upon motion
and order.” NECivR 16.1(c)(2); see also Brown v. Dep’t of Health & Human Servs., No. 8:16CV377,
2017 WL 1533386, at *3 (D. Neb. Apr. 26, 2017)(“[D]efendants should not have served any discovery
requests until the progression order was entered[.]”); Hillard v. Windstream Commc’ns, No. 8:10CV52,
2010 WL 1927970, at *1 (D. Neb. May 11, 2010)(“Defendants have not yet filed an answer and no
progression order has been entered in this matter. Thus, in accordance with the court’s Local Rules, no
discovery may take place in this matter and no protective order is necessary.”). At this time, the
defendants have filed motions to dismiss Plaintiff’s Amended Complaint, which motions remain pending
before the district judge. Because no defendant has filed an answer and no progression order has been
entered, no discovery may take place without a court order. If the defendants’ motions are denied, the
Court will enter an order permitting discovery to commence. Until that time, however, the defendants
are not obligated to respond to the plaintiff’s discovery requests. Accordingly,


       IT IS ORDERED: Plaintiff’s Motion to Request Hearing for Production of Documents (Filing
No. 54) is denied.
       Dated this 19th day of September, 2019.
                                                     BY THE COURT:

                                                     s./Michael D. Nelson
                                                     United States Magistrate Judge
